DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-27 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A solid state circuit breaker module, comprising: a transistor; a transient voltage suppression device; and a circuit board; wherein the transistor and the transient voltage suppression device are electrically connected to the circuit board; the solid state circuit breaker module is configured to be connected to one or more first non-scalable modules to regulate current; the one or more first non-scalable modules each include a controller; the controller is configured to automatically deactivate the solid state circuit breaker module upon sensing removal of the one or more first non-scalable modules; and the solid state circuit breaker module is configured to receive one or more scalable modules,” as recited claim 1, “A solid state circuit breaker assembly, comprising: a first non-scalable module including: a controller; and a current sensor electrically connected to the controller; a second non-scalable module including at least one contact configured to be connected to a power supply; and at least one scalable module including: a transistor; a transient voltage suppression device; and a circuit board electrically connected to the transistor and the transient voltage suppression device; wherein the at least one scalable module is configured to be electrically and mechanically connected between the first non-scalable module and the second non-scalable module; and wherein the controller is configured to automatically deactivate the solid state circuit breaker assembly upon sensing removal of the first and second non-scalable modules,” as recited claim 6, “A method of assembling a solid state circuit breaker assembly, including: providing a first non-scalable module including a controller and a current sensor; providing a second non-scalable module including at least one contact to connect to a power supply; providing at least one scalable module including a transistor, a transient voltage suppression device, and a circuit board; connecting the at least one scalable module to the first non-scalable module; and connecting the second non-scalable module to the at least one scalable module; wherein the transistor and the transient voltage suppression device are electrically connected to the circuit board; and wherein the controller is configured to automatically deactivate the solid state circuit breaker assembly upon sensing removal of the first and second non-scalable modules,” as recited claim 12, “A solid state circuit breaker assembly, comprising: a first non-scalable module including: a controller; and a current sensor electrically connected to the controller; a second non-scalable module including at least one contact configured to be connected to a power supply; and at least one scalable module including: a transistor; a transient voltage suppression device; and a circuit board electrically connected to the transistor and the transient voltage suppression device; wherein the at least one scalable module is configured to be electrically and mechanically connected between the first non-scalable module and the second non-scalable module; and wherein the first non-scalable module includes a first portion of a housing, the second non-scalable module includes a second portion of the housing, and the first portion of the housing is configured to connect to the second portion of the housing to form the housing and to shield the at least one scalable module from interference.” as recited claim 16.
 	Claims 2-5, 7-11, 13-15 and 17-27 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 6, 12 and 16.

 	The primary reason for allowance is the module facilitates a reduction in distinctive components to reduce development expenses and/or reduce procurement costs due to higher quantities such that the transistor and the transient voltage suppression device are electrically connected to the circuit board. These combinations have been found to be non-obvious over the prior art, hence claim 11-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848